Case 4:91-cr-10021-JLK Document 1140 Entered on FLSD Docket 09/15/2021 Page 1 of 6




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                       KEY WEST DIVISION

                                        CASE NO. 4:91-cr-10021-JLK

  UNITED STATES OF AMERICA,

          Plaintiff,

  v.

  JOSE ROMEU,
  a.k.a. Joseito,

          Defendant.
  ___________________________________/

                                            ORDER ON REMAND

          THIS CAUSE is before the Court on remand from the United States Court of Appeals for

  the Eleventh Circuit. On August 27, 2021, the Eleventh Circuit issued a mandate vacating this

  Court’s Order Denying Motion for Compassionate Release (DE 1133) and remanding to district

  court to consider all applicable 18 U.S.C. § 3553(a) sentencing factors to allow for meaningful

  appellate review. 1 DE 1138; United States v. Cook, 998 F.3d 1180, 1183–84 (11th Cir. 2021)

  (holding that “when the Congress expressly requires consideration of § 3553(a) factors, a district

  court abuses its discretion if it fails to consider them.”) 2

          On February 8, 2021, this Court entered its Order Denying Motion for Compassionate

  Release finding that “Defendant’s health does not present ‘extraordinary and compelling’ factors”

  and “Defendant’s medical problems are well-maintained in prison.” DE 1133 at 3. However, as

  Defendant argues on appeal, and the government acknowledges in its motion for summary vacatur


  1
    Additionally, the Eleventh Circuit indicates that this Court should also consider “whether Romeu’s age was an
  extraordinary and compelling reason justifying compassionate release.” DE 1138 at 4 n.1.
  2
    The Court did not have the benefit of the Cook decision when it entered its Order on February 8, 2021 as Cook was
  decided May 27, 2021.
Case 4:91-cr-10021-JLK Document 1140 Entered on FLSD Docket 09/15/2021 Page 2 of 6




  and remand to the district court, this Court did not consider the § 3553(a) factors. The Court finds

  that Defendant has failed to demonstrate that the § 3553(a) factors weigh in favor of his release

  for the reasons stated herein.

         In his Motion for Compassionate Release, Defendant (serving life in prison) argues that

  the § 3553(a) factors support compassionate release. See DE 1124. Specifically, Defendant argues

  that he was a first-time offender, had no previous arrests, did not use violence, and had no direct

  involvement with firearms during his crimes. Id. at 18–19. Since his conviction, Defendant argues

  that he has been a model prisoner with no disciplinary history and has been rehabilitated after

  completing educational courses and working in prison. Id. Additionally, Defendant argues that

  while he was subject to a mandatory minimum sentence of life imprisonment at the time of his

  conviction, if sentenced today, Defendant would not face a mandatory life sentence. Id.

         In its Response, the Government argues that Defendant has not demonstrated that the §

  3553(a) factors weigh in favor of his release. See DE1128. Specifically arguing that after

  contemplating the consequences of a life in prison, the sentencing Court decided that Defendant’s

  “life sentence was necessary to reflect the serious nature of the Defendant being a leader of an

  international drug organization for half a decade.” Id. at 13. As to the argument of Defendant not

  facing a mandatory life sentence if convicted today, the Government responds that a motion for

  Compassionate Release is the wrong “avenue” to seek post-conviction relief, but rather should be

  raised in a motion pursuant to 28 U.S.C. § 2255. Id. at 17–18.

         To grant a motion for compassionate release, a court must consider "the factors set forth in

  18 U.S.C. § 3553(a), to the extent that they are applicable. . . ." U.S.S.G. § 1B1.13. The relevant

  sentencing factors are: (1) the nature of the offense and the history and characteristics of the

  defendant, (2) the need for the sentence imposed to reflect the seriousness of the offense, to afford



                                                   2
Case 4:91-cr-10021-JLK Document 1140 Entered on FLSD Docket 09/15/2021 Page 3 of 6




  adequate deterrence, to protect the public, and to protect the public from further crimes of the

  defendant, (3) the kinds of sentences available, (4) the sentencing range established in the

  Guidelines for the offense committed, (5) any pertinent policy statement issued by the Sentencing

  Commission, and (6) the need to avoid unwarranted sentence disparities among defendants with

  similar records who have been found guilty of similar conduct. 18 U.S.C. § 3553(a).

         The nature of the offense and characteristics of Defendant strongly weighs against

  Defendant’s release. A jury found Defendant guilty of conspiracy to distribute and to possess with

  intent to distribute controlled substances, specifically mixtures and substances containing

  marijuana and cocaine, in violation of 21 U.S.C. § 841(a)(1) and 21 U.S.C. § 846; possession with

  intent to distribute marijuana in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2; possession

  with intent to distribute cocaine in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2; and

  attempt to possess with intent to distribute cocaine in violation of 21 U.S.C. 841(a)(1), 21 U.S.C.

  § 846, and 18 U.S.C. § 2. See DEs 270, 665. Additionally, after this Court issued a warrant for

  Defendant’s arrest on July 9, 1991 (DE 2), Defendant fled for over three years and was not found

  or arrested until September 13, 1994. See DE 565; DE 566. “Defendant was [also] ‘identified as

  the organizer and leader of an organization which transported and distributed drugs’ from

  approximately 1986 until approximately 1991.” Resp. at 2 (citing the Pre-Sentence Investigative

  Report (“PSI”) ¶ 36).

         The need for the sentence imposed to reflect the seriousness of the offense strongly weighs

  against Defendant’s release. In addition to Defendant’s leadership role in his drug convictions and

  subsequent fleeing, Defendant’s responsibility for massive amounts of drugs factors into the

  seriousness of his offenses and cut against compassionate release. Defendant was accountable for

  trafficking approximately 61,100 pounds (or 27,773 kilograms) of marijuana, and 3,700 kilograms



                                                  3
Case 4:91-cr-10021-JLK Document 1140 Entered on FLSD Docket 09/15/2021 Page 4 of 6




  of cocaine. See Resp. at 1–2 (citing PSI ¶¶ 35, 47). Considering Defendant’s history, conduct, and

  scale of drug offenses, the Court finds that continued incarceration is necessary for adequate

  deterrence, to protect the public, and to protect the public from further crimes of the Defendant.

         Defendant was subject to a mandatory guideline sentence of life imprisonment based on a

  calculation of his offense level and criminal history category. PSI ¶ 79. This Court sentenced

  Defendant to four life sentences for each count Defendant was found guilty of to run concurrently,

  and Defendant’s sentence was subsequently affirmed by the Eleventh Circuit. Appeal numbers 95-

  4232 and 95-5102; See Mandate, DE 796; Resp. at 3. The § 3553(a) factors require the sentencing

  Court to consider the kinds of sentences available and the sentencing range established in the

  guidelines for the offense committed. A life sentence is serious, but as it always has, this Court

  considered the consequences at sentencing and followed the mandatory minimum sentence.

  Therefore, § 3553(a) factors weigh against release.

         Furthermore, compassionate release in this case is not consistent with the pertinent policy

  statement issued by the Sentencing Commission. The Sentencing Commission’s relevant policy

  statements are contained in U.S.S.G. § 1B1.13 and allow for compassionate release for certain

  “extraordinary and compelling” factors. This Court has already held that Defendant’s medical

  conditions do not rise to the level of “extraordinary and compelling reasons.” DE 1133.

         Under § 3553(a), the Court also considers avoiding unwarranted sentence disparities

  among defendants with similar records who have been found guilty of similar conduct. At the time,

  Defendant’s life sentence would not have been disparate to others because he was subject to a

  mandatory minimum sentence, anyone in Defendant’s category would have been sentenced to life

  imprisonment. Defendant argues that his sentence has now been deemed unconstitutional in light

  of Booker, and that if he were sentenced today, he would not receive a life sentence. Mot. at 19–



                                                   4
Case 4:91-cr-10021-JLK Document 1140 Entered on FLSD Docket 09/15/2021 Page 5 of 6




  21; See United States v. Booker, 543 U.S. 220 (2005). The Government responds that “[h]aving a

  life sentence imposed before Booker is not one of the circumstances listed in the U.S. Sentencing

  Guide § 1B1.13 cmt. n. 1. . . .” Resp. at 17. It is true other courts in the Southern District of Florida

  have granted compassionate release to defendants serving a life sentence for drug related offenses.

  See, e.g., United States v. Sanchez, No. 95-00421-CR-COOKE, 2020 U.S. Dist. LEXIS 117590 at

  *2 (S.D. Fla. Apr. 27, 2020); United States v. Dominguez, Case No. 93-cr-00401-GRAHAM (S.D.

  Fla. September 22, 2020); United States v. Hope, No. 90-cr-06108-WILLIAMS-2, 2020 WL

  2477523 (S.D. Fla. Apr. 10, 2020). Those defendants had serious medical conditions that rose to

  the level of being “extraordinary and compelling.” Id. Here, this Court has already found that

  Defendant’s health does not reach the “extraordinary and compelling” threshold outlined in the

  sentencing guidelines. At the time Defendant was sentenced, all similar defendants with similar

  records who have been found guilty of similar conduct did or should have been sentenced to life

  imprisonment. Therefore, no disparities exist in this case, and the § 3553(a) sentencing factors

  militate against sentence reduction.

          Furthermore, Defendant remains a danger to the community. While Defendant argues he

  was a first-time offender and his rehabilitation shows he is not a danger to the safety of any other

  person or to the community, the Court finds these reasons alone do not prove he is not a danger.

  For the same reasons in considering the nature of the offense, history, and characteristics of the

  Defendant, along with all the real and potential damage Defendant cause with trafficking massive

  amounts of drugs, Defendant is a danger to the community.

          As to Defendant’s argument that based on his age, contracting the COVID-19 virus could

  be lethal, the Court is not convinced this warrants compassionate release. See Mot. The comments

  to the Guidelines state that extraordinary and compelling reasons may be found if the defendant is



                                                     5
Case 4:91-cr-10021-JLK Document 1140 Entered on FLSD Docket 09/15/2021 Page 6 of 6




  at least 65 years old, experiencing a serious deterioration in physical or mental health because of

  the aging process, and has either served at least 10 years or 75 percent of his or her term of

  imprisonment, whichever is less. U.S.S.G. § 1B1.13 cmt. n. 1(B). At the time Defendant made his

  motion, he was almost 68. Mot. at 9. However, Defendant is not suffering from serious

  deterioration in health, does not have a serious medical condition, and compared to the

  undersigned, Defendant is still a young man.

         Accordingly, it is ORDERED, ADJUDGED, AND DECREED that Defendant has NOT

  SHOWN the 18 U.S.C. § 3553(a) factors warrant compassionate release pursuant to 18 U.S.C. §

  3582(c)(1)(A). It is FURTHER ORDERED that The Clerk is DIRECTED to send a copy of this

  Opinion and Order to the Clerk's Office of the Eleventh Circuit Court of Appeals.

         DONE AND ORDERED in Chambers at the James Lawrence King Federal Justice

  Building and United States Courthouse, Miami, Florida, this 15th day of September, 2021.



                                                       ________________________________
                                                       JAMES LAWRENCE KING
                                                       UNITED STATES DISTRICT JUDGE
  cc:    All counsel of record
         Clerk of Court




                                                  6
